Citation Nr: 1828117	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  15-34 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an eye disability.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for an eye disability.

8.  Entitlement to service connection for an acquired psychiatric disorder.

9.  Entitlement to service connection for a disability manifested by vertigo.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his grandson


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1954 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2018.

The Board has recharacterized the Veteran's claims as reflected on the title page, to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for an eye disability, a disability manifested by vertigo, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 1980 rating decision denied service connection for hearing loss, a low back disability, an eye disability, and an acquired psychiatric disorder; the Veteran did not appeal that decision, and new and material evidence was not received within one year of notice of its issuance.

2.  Evidence received more than one year since the May 1980 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for hearing loss, a low back disability, an eye disability, and an acquired psychiatric disorder.

3.  The Veteran's bilateral hearing loss had its onset in service.

4.  The Veteran's low back disability was not incurred during active duty and is not otherwise related to military service; degenerative joint and disc disease did not manifest to a compensable degree within one year of separation from service.



CONCLUSIONS OF LAW

1.  The May 1980 rating decision is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. 
§ 20.1103 (2017).

2.  The criteria to reopen the claims of entitlement to service connection for hearing loss, a low back disability, an eye disability, and an acquired psychiatric disorder are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for entitlement to service connection for a low back disability are not met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's initial claims of entitlement to service connection for hearing loss, a low back disability, an eye disability, and an acquired psychiatric disorder, were denied in a May 1980 rating decision, based in part on lack of a current diagnosis.  The Veteran did not appeal this decision, and new and material evidence was not received within one year of its issuance.  Accordingly, the May 1980 rating decision is final, and new and material evidence is required to reopen the claims.  See 38 U.S.C. §§ 5108, 7105; 38 C.F.R. §§ 3.156(b), 20.1103; Buie v. Shinseki, 24 Vet. App. 242 (2010).

Evidence received more than one year since the May 1980 rating decision includes updated VA and private treatment records and examinations, as well as the Veteran's March 2018 Board hearing testimony.  This evidence is new, as it was not considered in the prior denial.  It is also material, because it is not cumulative or duplicative of evidence previously considered and it raises a reasonable possibility of substantiating the claims.  As such, the Veteran has presented new and material evidence to reopen the previously denied claims of entitlement to service connection for hearing loss, a low back disability, an eye disability, and an acquired psychiatric disorder.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service Connection - Rules and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disabilities, including arthritis and sensorineural hearing loss, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran has not been afforded a current VA examination for his claimed low back disability and an opinion as to the etiology of such disability has not otherwise been obtained.  In this instance, there is no indication that the Veteran's current low back disability, first shown well after service, may be associated with his service or a service-connected disability.  Further, the Veteran has not has provided credible evidence of any in-service event, injury or disease, or any competent medical evidence that this condition may be related to any incidence of service.  Thus, a VA examination with respect to this claim is not required.  See McLendon, 20 Vet. App. at 83.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.


Bilateral Hearing Loss

The Veteran asserts that his bilateral hearing loss results from exposure to acoustic trauma while serving as an infantryman.  Specifically, he testified that he was shot in the face with blank bullets during a drill, and he thought "they were going to burn my ears until my ears kind of exploded," and "after that [he] lost hearing, [he] was dizzy, [he] vomited."  See Board Hearing Transcript (Tr.) at 4.

Here, the Veteran has been diagnosed with bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385; March 2014 VA examination report.  Although there is no medical evidence showing that the Veteran was treated for or diagnosed with hearing loss during service, a history of ear infections was noted on his March 1956 examination at separation.  Additionally, the Board finds that exposure to acoustic trauma is consistent with the circumstances of the Veteran's service as a light weapons infantryman; this MOS is noted as having highly probable exposure to acoustic trauma.  38 U.S.C. § 1154(a).  As such, the first and second elements of service connection are established.

Regarding the last element, nexus, the record contains evidence both unfavorable and favorable evidence.  Against the claim is the opinion of the March 2014/July 2016 VA examiner, who opined that the Veteran's bilateral hearing loss was not related to service to include as a result of noise exposure as an infantryman, but instead was the result of the natural aging process, and noted that there was no evidence or record of in-service complaints or treatment of hearing loss during service nor soon after separation.  Notably, the examiner does not address the Veteran's in-service ear infections 

In favor of the claim is the May 2016 opinion of private audiologist M. Santiago, who opined that the Veteran's bilateral sensorineural hearing loss was more likely than not due to exposure to acoustic trauma while in service.  In support of her opinion, she noted that his hearing loss was of a degree and pattern that is commonly associated with intense noise exposure similar to that which the Veteran was exposed an infantryman. 

Neither opinion is entitled to more probative weight.  Thus, the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to service.  Thus, resolving all reasonable doubt in his favor, service connection is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Low Back Disability

The Veteran asserts that his low back disability is the result of an incident in service, in which he slipped and fell on frozen icy ground while guarding a post.  See Board Hearing Tr. at 11. 

The evidence of a current low back disability is not in dispute, as the Veteran has been diagnosed with lumbar muscle spasm, osteopenia, discogenic disease and degenerative joint and disc disease.  See e.g., May 2014, December 2015, and February 2016 private treatment records.  Accordingly, the first element of service connection is established.

Turning to the second element, in-service incurrence of a disease or injury, the Veteran's service treatment records (STRs) do not identify any complaints, treatment for, or diagnosis pertaining to a back disability, and the Veteran himself denied reporting any back injuries while in service.  See Board Hearing Tr. at 11.  On his March 1956 report of medical examination at service separation, clinical evaluation was normal for his spine and other musculoskeletal systems.  Notably, a May 1990 VA treatment record indicated that the Veteran had recurring low back pain since 1974 after lifting a heavy object, and a February 1980 VA examination report reflects his reports of receiving treatment for his back after injuring it on the job after service.  The Board finds that his current reports of a back injury and pain during active duty in conjunction with a claim for monetary benefits lacks credibility, given his conflicting reports in these more contemporaneous treatment records relating back pain to post-service injuries.  As such, element two is not met, and the claim fails on this basis alone.

Regarding the final element, a nexus to service is also not established, as there is no competent opinion of record relating the Veteran's currently diagnosed back disabilities to military service.  To the extent an August 2017 Disability Benefits Questionnaire (DBQ) reflects that the Veteran was diagnosed with lumbar disabilities in 1954-55 while in service, this finding was based on the Veteran's unsubstantiated reports, and is not afforded probative value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere transcription of a claimant's statements regarding medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  

To the extent that the Veteran and his grandson both associate his low back disabilities to service, the Board finds that both individuals are not competent to do so, as the determination as to the etiology of a back disability is a complex medical question that is beyond the ken of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, there is no indication that degenerative joint or disc disease of the lumbar spine manifested within the first post service year or during service to a sufficient degree to identify the disease entity, nor is there any competent and credible evidence of an in-service manifestation of lumbar spine disease to allow for service connection based on continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, supra.  Instead, the first competent evidence of degenerative changes in the lumbar spine is not until decades years after service.  Therefore, presumptive service connection and service connection based on continuity of symptomatology are not applicable to this Veteran's case.

Accordingly, for reasons outlined above, the preponderance of the evidence is against the claim of service connection for a low back disability.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b).



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.

New and material evidence has been received to reopen the claim of entitlement to service connection for a right eye disability.

New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

Service connection for bilateral hearing loss is granted.

Service connection for a low back disability is denied.


REMAND

The Veteran relates his eye disability to an incident during active duty in which a pine tree needle got stuck in his right eye, and his March 1956 separation examination notes right eye irritation.  See Board Hearing Tr. at 16.  He also asserts that his disability manifested by vertigo is related to the traumas he sustained in service, including ear infections, or alternatively is secondary to his now service-connected hearing loss.  Id at 13-14.  The DBQs associated with his vertigo condition do not provide etiological opinions.  He has not yet been afforded VA examinations for these disabilities, and the duty to obtain one is triggered based on the Veteran's testimony.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran attributes his acquired psychiatric disorder to an incident in which he was depressed while in service.  Specifically, he testified that during a drill he was in a fox hole and getting shot at with blank bullets and started screaming because he thought he was going to be killed.  See Board Hearing Tr. at 4, 8.  Alternatively, he asserts that his psychiatric disorder is secondary to his hearing loss disability.  Id. at 9.  While the July 2016 VA examiner addresses the possibility of direct service connection, there is no opinion on whether the Veteran's psychiatric disorder is due to or aggravated by his now service-connected bilateral hearing loss.  Accordingly, an addendum opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Any outstanding records should also be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records, to include from Dr. Rodriguez and Dr. Portio.  See Board Hearing Tr. at 10.

3. Then schedule the Veteran for a VA examination to determine the nature and etiology of his eye disability.  The entire claims file should be made available to the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

Following a review of the claims file, the examiner is asked to address the following:

(a) Identify all eye disabilities present since August 2013, to include glaucoma, corneal dry eye syndrome, and vitreous floaters.  If any of the diagnoses are not warranted, please reconcile these findings with the diagnoses of the same in the August 2013 private treatment record.

(b) For each disability so diagnosed, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in service or is otherwise related to service, to include as a result of the documented March 1956 examination report of right eye irritation therein.  
A complete rationale should be given for all opinions and conclusions expressed.  

4. Then schedule the Veteran for a VA examination to determine the nature and etiology of his disability manifested by vertigo.  The entire claims file should be made available to the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  

Following a review of the claims file, the examiner is asked to address the following:

(a) Identify all disabilities manifested by vertigo present since August 2013, to include but not limited to Meniere's syndrome, chronic otitis externa, chronic suppurative otitis media, and labyrinthitis.  If any of the diagnoses are not warranted, please reconcile these findings with the diagnoses of the same in the June 2017 DBQs. 

(b) For each disability so diagnosed, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability:

(i) had its onset in service or is otherwise related to service, to include as a result of the documented ear infections therein (see March 1956 examination report); 
(ii) is proximately due to his service-connected bilateral hearing loss; or
(iii) has been aggravated (worsened) by his service-connected bilateral hearing loss.

A complete rationale should be given for all opinions and conclusions expressed.  

5. Then refer the claims file to the July 2016 VA examiner for preparation of an addendum opinion as to the etiology of his psychiatric disorder.  The entire claims file should be made available to the examiner.  No additional examination is necessary, unless the examiner determines otherwise.  

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that diagnosed other specified depressive disorder:

(a) had its onset in service or is otherwise related to service; 
In addressing this question, please consider the Veteran's report of being depressed after being shot at by blank bullets during a training drill.  See Board Hearing Tr. at 8.
(b) is proximately due to his service-connected bilateral hearing loss; or
(c) has been aggravated (worsened) by his service-connected bilateral hearing loss.

A complete rationale should be given for all opinions and conclusions expressed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


